Citation Nr: 0125611	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) purposes.

2.  Whether a timely substantive appeal has been submitted 
with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for back disability.

3.  Whether a timely substantive appeal has been submitted 
with respect to the issue of entitlement to service 
connection for larynx disability.

4.  Whether a timely substantive appeal has been submitted 
with respect to the issue of entitlement to service 
connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
April 1976.  

In an October 1999 rating decision, the VA Regional Office in 
Detroit, Michigan (the RO) determined that the veteran was 
incompetent for VA purposes; the veteran duly appealed the 
October 1999 rating decision to the Board of Veterans' 
Appeals (the Board).

For reasons which will be discussed in the REMAND section 
below, the Board believes that the veteran also wishes to 
appeal an August 2000 decision by the RO which determined 
that his appeal with respect to a March 1999 rating decision 
on the issues of whether new and material evidence had been 
submitted to reopen a claim for service connection for back 
disability, and with respect to entitlement to service 
connection for larynx and bilateral knee disabilities, was 
untimely.

 Other matters

The record reflects that an unappealed June 1984 rating 
decision denied entitlement to service connection for 
headaches.  In March 1999, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for headaches.  The veteran was 
provided with a Statement of the Case addressing this issue 
in March 2000.  In a VA Form 9 (substantive appeal) submitted 
in July 2000, he only referenced his claims for service 
connection for back, larynx and bilateral knee disabilities.  
In May 2001, the veteran once again argued that service 
connection for headaches was warranted.  The veteran's 
representative, in a September 2001 statement, listed the 
issue of entitlement to service connection for headaches as 
on appeal.

Similarly, service connection for vision disability was also 
denied in the March 1999 rating decision.  While the veteran 
was provided with a Statement of the Case on that issue in 
April 2000, no further communication from the veteran with 
respect to any vision disability has since been received.  In 
September 2001, however, the veteran's representative 
identified the issue of entitlement to service connection for 
vision disability as on appeal.  

It is clear from the above procedural history that the 
veteran did not appeal the March 1999 rating decision with 
respect to his headache and vision claims, since a timely 
substantive appeal was not submitted.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 20.200, 20.202, 20.302.  The Board will 
accept the veteran's May 2001 statement and his 
representative's September 2001 statement as newly raised 
claims for, respectively, entitlement to service connection 
for headaches and vision disability.  The Board therefore 
refers the issues of whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for headaches and vision disability to the RO for 
appropriate action.


REMAND

The veteran contends that he should be considered competent 
for VA purposes.  He also argues that a timely substantive 
appeal was filed with respect to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for back disability, as 
well as with respect to the issues of entitlement to service 
connection for larynx and bilateral knee disabilities.

The Board notes in passing as an initial matter that although 
as discussed in detail below a guardian has been appointed 
for the veteran, the guardian is not prosecuting the instant 
appeal.  The record reflects that while the RO has sent all 
correspondence concerning the veteran's appeal of the October 
1999 RO decision to him through his guardian, his guardian 
has never submitted any argument or evidence on his behalf, 
or indeed even corresponded with VA on any matter at all.  
Rather, the record reflects that it was the veteran who filed 
a Notice of Disagreement with the October 1999 rating 
decision, and who filed a substantive appeal with respect to 
that rating decision.  The veteran's right to prosecute his 
own appeal, if able, without the assistance and/or consent of 
the fiduciary is recognized by regulation.  See 38 C.F.R. 
§ 20.301(c) (2001) [notwithstanding the fact that a fiduciary 
may have been appointed for a claimant, an appeal filed by a 
claimant will be accepted].  Accordingly, the Board finds 
that the veteran, not his guardian, is the proper appellant 
in this case. 

Factual background

1.  Whether the veteran is competent for VA purposes.

The veteran is currently service connected for schizophrenia, 
evaluated as 100 percent disabling.

The record reflects that the veteran was hospitalized at a VA 
facility from June 1999 to July 1999 on a transfer from a 
private facility.  His presenting symptoms included increased 
psychosis, and he had been threatening his mother.  He was 
also noted to have been talking to himself and responding to 
internal stimuli, with behavior such as pacing and not 
sleeping.  The veteran was noted to have a history of 
multiple hospitalizations with poor medicine compliance, as 
well as a history of assault in the past.  The hospital 
reports indicate that the veteran initially signed a 
voluntary admission form, but that he subsequently refused to 
take his psychiatric medications, and had to be committed for 
a 60 day stay.  At the time of his discharge from 
hospitalization, the veteran was not considered suicidal or 
homicidal and was medically stable, but his treating 
physicians still felt he required a guardian for his 
decisions, in order to ensure medication compliance and to 
help his financial matters.  The veteran's treating 
physicians also felt that he required a structured living 
arrangement.

The veteran was examined by VA in July 1999, while he was 
committed at the VA hospital.  After reviewing the veteran's 
history and interviewing and examining the veteran, the 
examiner concluded that there was little doubt that the 
veteran continued to suffer from schizophrenia, and that his 
poor judgment made it likely that he would discontinue his 
psychiatric medications upon discharge unless he was closely 
supervised.  The examiner noted that without the use of 
medications, the veteran would decompensate, and that in such 
a state, his safety, and potentially the safety of others, 
was in serious jeopardy.  The examiner therefore concluded 
that the veteran was incompetent for VA purposes.

Based on the results of the July 1999 examination, the VA, in 
July 1999, proposed to rate the veteran as incompetent.  In 
August 1999, the State of Michigan Probate Court for Wayne 
County appointed a conservator and guardian for the veteran 
"together with all authority and responsibilities granted 
and imposed by law."

In an October 4, 1999 rating decision, the RO determined that 
the veteran was incompetent for VA purposes, based on the 
report of the July 1999 VA examination, as well as the 
hospital report for the veteran's psychiatric commitment from 
June 1999 to July 1999.  The veteran duly appealed the 
October 1999 rating decision to the Board.

The record reflects that the veteran was afforded a VA 
examination in June 2000, at which time the examiner noted 
that the veteran was currently living in a foster care home 
and that he was currently taking psychiatric medication 
including injectable Haldol with good results.  The examiner 
concluded that if the veteran was provided with Haldol 
injections, with his current mental state he could manage his 
financial matters in a prudent fashion.  The examiner 
therefore recommended that if the veteran could be provided 
with injectable medication to ensure his continuing mental 
state, he should be considered competent to handle his 
financial affairs.

In December 2000, the State of Michigan removed the veteran 
from conservatorship, but allowed the guardianship of the 
veteran to continue.

In a June 2001 statement, the veteran indicated that while 
for many years he had used Haldol injections, he was 
currently on another medication, and was doing fine on that 
other medication.  He expressed unhappiness with his guardian 
and the strictures placed on him, and argued that he was 
lucid and could handle his personal affairs.  In a September 
2001 statement, the veteran reported that he had been off of 
injectable medications for almost a year.

In August 2001, the veteran's appeal was certified to the 
Board.  In October 2001, the veteran submitted directly to 
the Board a copy of a hospital report from the VA Medical 
Center in Battle Creek, Michigan for September 6, 2001 to 
September 21, 2001, which indicates that the veteran 
presented with a chief complaint of hallucinations following 
his discharge from a prior period of hospitalization ending 
on September 5, 2001.  In discussing his psychiatric 
medications, no reference was made to Haldol.  Nor was Haldol 
one of the medications he was supplied with at discharge.  
The hospital report reflects that the veteran's treating 
physician considered the veteran to be competent for VA 
purposes at his discharge.  The Board notes that a waiver of 
initial RO consideration of the above hospital report did not 
accompany the veteran's submission of that report.  See 
38 C.F.R. § 20.1304 (2001).

2 - 4.  Whether a timely substantive appeal has been filed 
with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for back disability, and with respect 
to the issues of entitlement to service connection for larynx 
and bilateral knee disabilities.

A March 1999 rating decision denied the veteran's claim to 
reopen the issue of entitlement to service connection for 
back disability; that rating decision also denied his claims 
of entitlement to service connection for larynx and bilateral 
knee disabilities.  The veteran was informed of the decision, 
and of his appellate rights, on April 15, 1999.

In February 2000, the veteran expressed disagreement with the 
March 1999 rating decision to the extent that it denied his 
back and bilateral knee disability claims.  In a separate 
February 2000 statement, he also expressed disagreement with 
the March 1999 rating decision to the extent that it denied 
entitlement to service connection for larynx disability.  On 
March 20, 2000, the veteran was provided with a Statement of 
the Case (SOC) addressing his claimed back and bilateral knee 
disabilities; the SOC was sent to his last reported address 
of record.  Later in March 2000, the veteran wrote to VA and 
indicated that he was currently incarcerated and would be 
until May 20, 2000.  He requested that all mail addressed to 
him be rerouted to the jail in which he was incarcerated, and 
he provided the address of that jail.

On April 17, 2000, the veteran was issued a SOC addressing 
his claim of entitlement to service connection for larynx 
disability; the SOC was sent to the same address as the March 
2000 SOC.  In a statement postmarked June 5, 2000, and 
received June 8, 2000, the veteran indicated that he wished 
to pursue an appeal only with respect to his back disability.  
On June 20, 2000, however, he submitted another statement in 
which he addressed his claimed larynx and bilateral knee 
disabilities.  In July 2000, the veteran submitted a VA Form 
9, on which he indicated that he was appealing the adverse 
determinations with respect to his back, larynx and bilateral 
knee disabilities.

In August 2000, the RO informed the veteran that his 
substantive appeal with respect to the March 1999 rating 
decision was untimely.  He was provided with notice of his 
appellate rights regarding the issue of whether he had 
submitted a timely appeal with respect to his claimed back, 
larynx and bilateral knee disabilities.  Later in August 
2000, the veteran submitted a statement in which he argued 
that he was incarcerated from March 21, 2000 to May 20, 2000, 
that he had requested in March 2000 that mail sent to him 
from VA be sent to his prison address, and that the 
conservator appointed him at the time never forwarded any 
Statements of the Case to him.

Reasons for remand

With respect to the issue concerning the veteran's competency 
for VA purposes, as noted above, the veteran, in October 
2001, submitted additional and pertinent evidence pertaining 
to that issue, without also waiving his right to have the RO 
initially consider that evidence.
 
Under 38 C.F.R. § 20.1304(a) (2001), an appellant will be 
granted a period of 90 days following the mailing of notice 
to him that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board of Veterans' Appeals, 
whichever comes first, during which he may submit additional 
evidence.  Any such additional evidence must be submitted 
directly to the Board and not to the agency of original  
jurisdiction.  Any pertinent evidence submitted  by the 
appellant is subject to the requirements of 38 C.F.R. 
§ 20.1304(c).

38 C.F.R. § 20.1304(c) (2001) provides that any pertinent 
evidence submitted by the appellant which is accepted by the 
Board under the provisions of 38 C.F.R. § 20.1304 must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is  waived by the appellant or 
representative.  

Since the veteran submitted the September 2001 VA hospital 
report well within 90 days of the certification of the appeal 
to the Board in August 2001, and because he has not waived 
his right to have the RO consider that hospital report in the 
first instance, the Board is required by 38 C.F.R. § 20.1304 
to remand the veteran's claim to the RO.

The Board also notes that inasmuch as the September 2001 
hospital report indicates that the veteran was discharged on 
September 5, 2001, from another period of VA hospitalization, 
the Board is of the opinion that the records for the 
referenced second period of hospitalization should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the other issues listed on the title page of 
this action, involving the issues of timeliness of 
substantive appeals, as noted before, the veteran in August 
2000 disagreed with the earlier August 2000 decision of the 
RO addressing whether timely substantive appeals had been 
submitted with respect to his back, larynx and bilateral knee 
disability claims. 

The Board notes that the question of whether a substantive 
appeal has been timely filed on time is an appealable issue.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.34 
(2001).  Where a claimant protests an adverse determination 
made by an agency of original jurisdiction with respect to 
the timely filing of the substantive appeal, the claimant 
will be furnished a Statement of the Case.   See 38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 19.26 et. seq.  Since the veteran has 
not been issued an SOC with respect to the August 2000 
decision determining that timely substantive appeals had not 
been submitted with respect to his claimed back, larynx and 
bilateral knee disabilities, the issue of whether a timely 
substantive appeal has been submitted to reopen a claim of 
entitlement to service connection for back disability, and 
the issue of whether a timely substantive appeal has been 
submitted with respect to the issues of entitlement to 
service connection for larynx and bilateral knee 
disabilities, must be remanded to the RO for the preparation 
of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 
7105(a), (d)(1), (3), a NOD initiates appellate review in the 
VA administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA]. 

The Board lastly notes that the veteran failed to report for 
his requested hearing before a hearing officer at the RO in 
March 2000, and that he has made no further requests for such 
a hearing.  With respect to a hearing before the Board, the 
record reflects that the veteran, in a VA Form 9 submitted in 
July 2000, requested a hearing before a traveling member of 
the Board with respect to his back, larynx and bilateral knee 
claims.  Although the veteran thereafter initiated an appeal 
of the August 2000 decision, he notably has not again 
requested a hearing before a member of the Board.  The RO 
should accordingly contact the veteran in order to determine 
whether he desires a travel Board hearing as to the issues 
currently on appeal.

In light of the above, therefore, the Board concludes that 
further procedural and evidentiary development is required.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran through his accredited 
representative and clarify which 
issues he wishes to pursue.  The 
veteran, through his representative, 
should also be asked whether he 
desires a hearing, either before a 
hearing officer at the RO or before 
a member of the Board.  If the 
veteran's response is affirmative, 
the requested hearing should be 
scheduled.

The RO should further request that 
the veteran, through his 
representative, identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to the issue of whether he is 
competent for VA purposes.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain records 
associated with the veteran's period 
of hospitalization which ended on 
September 5, 2001, and which was 
referenced by the hospital report 
for September 6, 2001 to September 
21, 2001.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  The RO should issue a Statement 
of the Case to the veteran and his 
representative addressing the issues 
of whether a timely substantive 
appeal has been submitted with 
respect to the claim to reopen the 
issue of entitlement to service 
connection for back disability; 
whether a timely substantive appeal 
has been submitted with respect to 
the claim for entitlement to service 
connection for larynx disability; 
and whether a timely substantive 
appeal has been submitted with 
respect to the claim for entitlement 
to service connection for bilateral 
knee disability.  The veteran and 
his representative should be  
advised of his appeal rights.  If 
the veteran thereafter submits a 
timely substantive appeal with 
respect to these issues, the RO 
should undertake any other indicated 
development. 

4.  If after accomplishing the above 
development, the RO determines that 
another VA examination of the 
veteran with respect to his 
competency is in order, the RO 
should arrange for a VA psychiatric 
examination of the veteran to 
determine whether the veteran is 
competent for VA purposes.  The 
examiner should provide an opinion 
concerning whether the veteran lacks 
the mental capacity to contract or 
to manage his own affairs, including 
disbursement of funds without 
limitation.  The rationale for all 
opinions expressed should be 
provided.  The examination report is 
to reflect that a review of the 
veteran's VA claims folder was made.  
The examination report must be 
associated with the veteran's VA 
claims folder.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, 2099 
(2000), and VA's implementing 
regulations, see 66 Fed. Reg. 45620 
- 45632 (Aug. 29, 2001).  The RO 
should then readjudicate the issue 
of whether the veteran is competent 
for VA purposes, and, if 
appropriate, readjudicate the issues 
of whether the veteran has submitted 
a timely substantive appeal with 
respect to whether new and material 
evidence has been submitted to 
reopen a claim of entitlement to 
service connection for back 
disability; whether a timely 
substantive appeal has been 
submitted with respect to the issue 
of entitlement to service connection 
for larynx disability; and whether a 
timely substantive appeal has been 
submitted with respect to the issue 
of entitlement to service connection 
for bilateral knee disability.

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case and provide the veteran and his representative with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Finally, the Board wishes to take this opportunity to advise 
the veteran that the duty to assist is not a one-way street. 
A claimant must do more than passively wait for assistance 
under circumstances where his cooperation is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  This includes keeping the RO 
advised of his current address and reporting for all 
scheduled examinations and hearings.  See also 38 C.F.R. 
§ 3.655 (2001). 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


